DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
 
This is the Communication in response to the Amendment filed on May 20, 2022 for Application No. 16/874,156, title: “Visualizing Interests Charges Based On Payment Options”.

Status of the Claims
Claims 1-21 were pending.  By the 05/20/2022 Response, claims 1, 3-5, 10-11, 16, 18, and 21 have been amended, and no claim has been cancelled or added.  Accordingly, claims 1-21 remain pending in the application and have been examined.

Priority
This application was filed on 05/14/2020 and claims no foreign or other priority.  For purpose of examination, the 05/14/2020 is considered to be the effective filing date.

Claim Rejections - 35 USC § 112
In view of Applicant’s comments, the rejection is herein withdrawn.

Allowable Subject Matter
Claims 1-21 are pending.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-6, and 11-33 are found to be patent eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Revised PEG”).  More specifically, the limitations of claim 1 “receiving, by an electronic payment system, transaction information that is associated with a plurality of recurring payment accounts for a user, wherein the transaction information comprises a balance amount, an interest rate, and a billing cycle associated with each of the plurality of recurring payment accounts; | generating, by the electronic payment system and based on the balance amount, on the interest rate, and on the billing cycle, a calendar view associated with the plurality of recurring payment accounts, wherein the calendar view displays an aggregated daily balance associated with each of a plurality of dates, and an aggregated daily interest charge associated with each of the plurality of dates; receiving, by the electronic payment system, a transaction date, a transaction amount, and a request for authorization for a transaction associated with a first recurring payment account of the plurality of recurring payment accounts; determining, based on the transaction amount, a projected interest charge associated with the transaction; determining, based on the projected interest charge, a projected aggregated daily interest charge associated with the transaction date; determining, using a machine learning classifier, an optimal threshold amount for the plurality of recurring payment accounts associated with the user, wherein the machine learning classifier is trained using a set of training data comprising frequencies and sizes of historical payments made by the user, wherein determining the optimal threshold amount comprises: assigning, by the machine learning classifier, an initial threshold amount indicating a preferred threshold received from the user; generating, based on the initial threshold amount, one or more alerts associated with a historical calendar view; receiving, from a user device, user correction action in response to the one or more alerts: and iteratively adjusting, by the machine learning classifier and based on the user corrective action, the initial threshold amount to generate the optimal threshold amount; detecting, by the electronic payment system, that the projected aggregated daily interest charge exceeds the optimal threshold amount; and after detecting that the projected aggregated daily interest charge exceeds the optimal threshold amount, generating, by an electronic payment system, an alert associated with the calendar view to recommend an alternative payment method to the user device.” are found to be applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  In summary, the claim involves an abstract idea but includes the additional elements that integrate the abstract idea into a practical application.  Independent claim 11 recites an electronic system and claim 18 recites a computer program with comparable limitations and elements as discussed in the method claim 1.  Therefore, the claims are patent-eligible per the Revised 2019 PEG.
Furthermore, the closest prior arts DiGiulio (U.S. Pub. No. 2015/0032613 A1), Weissman (U.S. Pat. No. 6,353,811 B1), and Dolan (U.S. Pat. No. 8,626,632 B1) on the record did not teach every elements of the claims.  Also, an NPL (non-patent literature) search did not identify any reference that, individual or in combination with others, teaches every elements of the claims.  Therefore, the claims are allowable over the 2019 Revised PEG Guidance.
For these reasons, independent claims 1, 11, and 18 are allowed.  Dependent claims 2-10, 12-17, and 19-21 are also allowed because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697